DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-14, 21-22. The examined Claims are 1-14, 21-22, with Claim 12 being amended herein, and Claims 21-22 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection(s) of record are hereby withdrawn.

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (namely the disclosure of Johnsen) (Pages 6-9 of Remarks). In particular, Applicant argues that Johnsen neither teaches nor suggests “operating a molten carbonate fuel cell comprising an anode and a cathode at a transference of 0.95 or less” as required by Claim 1 (Pages 6-7 of Remarks). Applicant argues that Johnsen teaches the use of a delayed electrolyte system whereby a solid delayed carbonate electrolyte is stored and is provided/released on a time delay at the operating temperature of the fuel cell in order to provide additional electrolyte as the original electrolyte is depleted (Page 7 of Remarks). the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions (Page 7 of Remarks). Accordingly, Applicant argues that one of ordinary skill in the art would readily appreciate that Johnsen’s teaching of 30-99.5% of a delayed addition electrolyte stored in a fuel cell that melts and absorbs into the cathode electrode is not a teaching that said 30-99.5% is equivalent to the instantly claimed fraction of transported ions (Pages 7-8 of Remarks). Applicant also argues that the other prior art references of record (i.e. Campanari and Berlowitz) neither teach nor suggest the instantly claimed transference value in accordance with the required definition of transference, or otherwise cure the aforementioned deficiencies in Johnsen (Pages 8-9 of Remarks). 
	Additionally, Applicant acknowledges all of the provisional double patenting rejections of record, and request that said rejections be held in abeyance until allowable subject matter is identified (Page 6 of Remarks). 
	Finally, newly presented Claim 21 (which depends from Claim 1) further requires that a fuel utilization in the anode is 55%, and newly presented Claim 22 (which also depends from Claim 1) further requires that the cathode exhaust comprises 1.0 vol% or less of CO2. 

	Applicant’s aforementioned arguments with respect to the prior art of record are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

	However, the double patenting rejections of record are still maintained, as described below (especially in view of MPEP 804(B)(1)). In a telephone conversation held on 12/08/21 with ROBERT 

Claim Interpretation

	At [0016] of the originally filed Specification, the term “transference” is specifically defined as “the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions.” Therefore, and for purposes of examination, the term “transference” will be interpreted in accordance with the aforementioned definition thereof.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 9, 11, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 9, 13, 11 of copending Application No. 16/695276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application appear to explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 9-11, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 9-12 of copending Application No. 16/695280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 8, 14, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 11, 13-14 of U.S. Patent No. 11,211,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of U.S. Patent No. 11,211,621 explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application.
Claims 1, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8 of copending Application No. 16/738519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 8-13, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 13-19 of copending Application No. 16/695286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12-14 of copending Application No. 16/696821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 5-7 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 5 further requires that the electrolyte is more acidic than an electrolyte composite of the instantly claimed material. Claim 6 further requires that the electrolyte comprises Li 

Regarding the closest prior art references of record, Johnsen teaches a molten carbonate fuel cell (MCFC) and a method for producing electricity in said MCFC (Abstract, [0003]-[0004]). As illustrated in Figure 2, Johnsen teaches that the MCFC comprises an anode, a cathode, and an electrolyte ([0025]-[0028]). Johnsen teaches that the method comprises introducing an anode input stream into the anode, and further comprises introducing a cathode input stream into the cathode, wherein the anode input stream comprises H2, CO2, and H2O therein, and further wherein the cathode input stream comprises CO2, O2, H2O, and N2 therein ([0052]). Johnsen teaches that the method comprises operating the MCFC at a current density of 160 mA/cm2 ([0052]). Johnsen teaches that during operation, electrolyte transfers from one location to another (e.g. from a current collector into an electrode) in an amount of approximately 30% to approximately 100% ([0056]-[0059]).
Furthermore, Campanari teaches an MCFC and a method for producing electricity in an MCFC when it is integrated into a combined cycle power system (Abstract). As illustrated in Figure 2, Campanari teaches that the MCFC is integrated into the power system such that it comprises an anode input stream (10), an anode exhaust (11), a cathode input stream (2), and a cathode exhaust (3) (Page 775, Figure 2). Campanari teaches that (1) the anode input stream comprises 18.6% CH4, 0.4% CO2, 79.1% H2O, 0.2% N2, and 1.7% CxHy, (2) the anode exhaust comprises 4.1% CO, 37.8% CO2, 6.2% H2, 51.8% H2O, and 0.1% N2, the cathode input stream comprises 0.9% Ar, 4.5% CO2, 8.6% H2O, 73.8% N2, 12.2% O2, and (4) the cathode exhaust comprises 0.9% Ar, 1.5% CO2, 9.0% H2O, 77.5% N2, and 11.1% O2 (Page 780, Table 3). Campanari teaches that MCFC anode and cathode input streams/exhausts having 
Finally, Berlowitz teaches an MCFC (Abstract, [0003]). Berlowitz teaches that while electricity is ideally generated in an MCFC at a voltage of 1.04V, the actual voltage is typically lower due to largely unavoidable losses ([0027]). Accordingly, Berlowitz teaches that it is common for an MCFC to exhibit an output/operating voltage to be about 0.7 V ([0027]).

However, each of Claims 5-7 is dependent upon independent Claim 1 (which remains rejected on grounds of double patenting, as previously described). Independent Claim 1 requires, among a plurality of other limitations, that the method comprises “operating a molten carbonate fuel cell comprising an anode and a cathode at a transference of 0.95 or less.” The originally filed Specification at [0016] explicitly defines “transference” as “the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions.” 
Johnsen teaches the use of a delayed electrolyte system whereby a solid delayed carbonate electrolyte is stored and is provided/released on a time delay at the operating temperature of the fuel cell in order to provide additional electrolyte as the original electrolyte is depleted. Johnsen also teaches that 30% to 99.5% of the lithium carbonate that was stored in a cathode current collector was melted and absorbed into the cathode electrode. However, one of ordinary skill in the art would recognize not only that Johnsen neither teaches nor suggests a transference in accordance with the instantly claimed definition thereof, but also that Johnsen’s teaching of 30-99.5% of a delayed addition electrolyte stored in a fuel cell that melts and absorbs into the cathode electrode is not a teaching that said 30-99.5% is equivalent to the instantly claimed fraction of transported ions. Furthermore, no other prior art reference of record (i.e. Campanari and Berlowitz) teaches or suggests the instantly claimed 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729